APPENDIX A Series of Rochdale Investment Trust Covered by this Agreement Fund Operating Expense Limit Commencement Date Rochdale Large Growth Portfolio 1.50% December 28, 1999 Rochdale Large Value Portfolio 1.50% December 28, 1999 Rochdale Mid/Small Growth Portfolio 1.60% December 28, 1999 Rochdale Mid/Small Value Portfolio 1.60% December 28, 1999 Rochdale Dividend & Income Portfolio 1.60% July 8, 1999 Rochdale Intermediate Fixed Income Portfolio 1.15% December 28, 1999 Rochdale Fixed Income Opportunities Portfolio 1.50% , 2009 Dated July 9, 1999, as amendedDecember 28, 1999, June 18, 2003, September 22, 2004 December 10, 2008, and , 2009.
